Citation Nr: 0217872	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left ankle disability.

(The issues of entitlement to service connection for a 
left ankle disability, reviewed on the merits, and 
entitlement to service connection for hypertension, will 
be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO). 

The veteran is hereby notified that the Board is 
undertaking additional development on the issues of 
entitlement to service connection for a left ankle 
disability and entitlement to service connection for 
hypertension.  This additional development is being 
undertaken pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903.  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing 
these two issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of whether there is new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for a left ankle 
disability has been obtained and developed by the agency 
of original jurisdiction.

2.  The additional evidence that has been associated with 
the record since June 1993 with regard to the veteran's 
petition to reopen his claim of entitlement to service 
connection for a left ankle disability is significant 
enough to warrant its consideration in order to fairly 
decide the merits of that particular claim.




CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied entitlement 
to service connection for a left ankle disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a left ankle 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The new 
law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally 
adjudicated as of that date.  See VAOPGCPREC 11-2000 (Nov. 
27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, rather than referring the claim to 
the RO for consideration under the new law, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

A review of the veteran's claims file reveals that the RO 
first denied a claim for service connection for a left 
ankle disability in a June 1993 rating decision.  The 
denial was based on the RO's finding that, while there was 
evidence of left ankle problems during service, there was 
no evidence of a current left ankle disability.  The 
veteran was advised of his appellate rights, by letter of 
the same date, but he did not appeal this rating decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written 
conclusions based on evidence on file at the time the 
veteran is notified of the decision.  Such a decision is 
not subject to revision on the same factual basis except 
by a duly constituted appellate authority.  A claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a Notice of Disagreement 
(NOD) with the decision, and the decision becomes final if 
an NOD is not filed within that time.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).

Since the veteran never filed an NOD with the June 1993 
rating decision that denied his claim for service 
connection for a left ankle disability, that rating 
decision is now final.  Once a decision is final, VA has 
no jurisdiction to once again consider the claim on the 
merits, unless the veteran submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 1991).  The United 
States Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider the 
merits of a previously and finally disallowed claim unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier in this decision, the recent amendments 
to 38 C.F.R. § 3.156(a) relating to the definition of the 
term "new and material evidence" apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's claim to reopen in the present 
case was received in August 1999.  Therefore, the 
amendments are not applicable to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).

The question of whether newly submitted evidence 
constitutes "new and material evidence" is to be answered 
in each particular case based on the definition provided 
by this regulation.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that 
last final disallowance was based on the merits of the 
claim, or based on a determination that no new and 
material evidence had been received to reopen the claim 
since an even earlier final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996); 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In the present case, the last disallowance of the 
veteran's claim for service connection for a left ankle 
disability was accomplished in the June 1993 rating 
decision.  Therefore, the evidence to be reviewed at this 
time to determine whether it is new and material is the 
evidence that has been associated with the record since 
June 1993.

The evidence that has been associated with the record 
since June 1993 mostly consists of VA medical records 
dated between 1997 and 2002 showing medical treatment for 
chronic left Achilles tendonitis, evidence of a painful 
nodule in the left ankle, and debridement of the left 
Achilles tendon in April 2001, after a physician's 
conclusion that there was MRI evidence suggesting 
significant degeneration and chronic inflammation of the 
left Achilles tendon.

The above evidence, which suggests the manifestation of a 
current disability of the left ankle, is considered 
significant enough to warrant its consideration in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a left ankle 
disability.  In view of this finding, the Board concludes 
that new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a left ankle 
disability.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for a left ankle 
disability is reopened.  To this extent only, the appeal 
is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

